—Order of the Appellate Term of the Supreme Court, First Department (Ostrau, J. P., Parness and Miller, JJ.), entered April 7, 1993, which affirmed a judgment of the Civil Court, New York County (James Grayshaw, J.), entered January 3, 1992, after a nonjury trial, awarding possession of the subject apartment to petitioner landlord, unanimously affirmed, without costs.
We agree with the trial court and Appellate Term that respondent-appellant’s relationship to the tenant was that of a close friend and roommate not characterized by the requisite "emotional and financial commitment and interdependence” *346connoting a family relationship (Braschi v Stahl Assocs. Co., 74 NY2d 201, 211), and that she was therefore not entitled to succession rights to the subject rent stabilized apartment as a nontraditional family member under the standards set forth in Rent Stabilization Code (9 NYCRR) § 2520.6 (o) (2) and § 2523.5 (b) (1). The women never intermingled their finances or jointly owned real or personal property, held themselves out as a family unit, executed documents formalizing legal obligations, jointly celebrated most major holidays or attended important celebrations with each other’s families (see, Ramirez v Lewis, 177 AD2d 296). Appellant’s argument that it is a denial of equal protection to exclude adult friends in a sibling-like relationship from the class of persons entitled to succession rights is improperly raised for the first time on this appeal (Matter of Garfield, 14 NY2d 251, 260), and in any event the relationship here was that of roommates rather than siblings (compare, Colon v Frias, 162 Misc 2d 36 [Civ Ct, Kings County, 1994]). Concur—Sullivan, J. P., Rosenberger, Ellerin, Kupferman and Williams, JJ.